Citation Nr: 1749408	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1945 until July 1975, including service in the Republic of Vietnam

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision and notification letter by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the Veteran's May 2014 VA Form 9, substantive appeal, he requested a hearing before the Board.  In December 2016, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

This matter was previously remanded by the Board in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As stated, this matter was previously remanded by the Board in April 2017 to conduct a VA examination regarding the Veteran's chronic myelogenous leukemia.  Though that examination was scheduled for May 2017, there is no evidence that the Veteran was provided with proper notification of the examination date, time and location.  Additionally, the Veteran's claims file does not contain copies of correspondence verifying that the Veteran was notified at his proper address.  As such, the Board finds that the directives of the April 2017 remand have not been met.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.

Also, there are indications in the claims file that the Veteran does not want to pursue the claim any longer.  Applicable regulations provide that "appeal withdrawals must be in writing." 38 C.F.R. § 20.204 (b) (2017).  Furthermore, only the Veteran or his authorized representative may withdraw an appeal. 38 C.F.R. § 20.204 (a) (2017).  A valid withdrawal must include the name of the veteran, the name of the claimant or appellant (if different from the veteran), the file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (b) (2017).  In this case, there is no valid withdrawal.  On remand, the AOJ should clarify if the Veteran does in fact desire to withdraw his appeal, and if so, he is requested to do so in writing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and clarify whether the Veteran, by way of a signed written statement, wishes to withdraw his claim from the appeal.  

2.  If the Veteran responds in the negative or does not respond to the above, the AOJ should schedule the Veteran for an examination with an appropriate VA medical specialist for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's chronic myelogenous leukemia.  Copies of any correspondence indicating the date, time and location of the examinations sent to the Veteran should be associated with the claims file.  The  examiner should provide an opinion as to the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic myelogenous leukemia was caused or aggravated by his military service, to include his presumed herbicide agents exposure.  The examiner must also specifically address whether the Veteran had any type of chronic B-cell leukemia;  

b)  IF AND ONLY IF the examiner concludes that the Veteran does not have a chronic B-cell leukemia, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic myelogenous leukemia had its onset in or is otherwise related to his service, to include herbicide agents exposure.

The examiner is advised that it is insufficient to conclude that the Veteran's chronic myelogenous leukemia was not directly due to herbicide exposure because it is not on the list of diseases that are presumptively associated with herbicide exposure; and 

c) The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resorting to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




